PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/030,845
Filing Date: 9 Jul 2018
Appellant(s): Loos, Richard



__________________
Michael D. Eisenberg
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 09/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5 and 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,757,365 hereinafter referred to as KRETCHMER in view of US Design Patent No. D028903 hereinafter referred to as AMORY.  
Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRETCHMER in view of AMORY and further in view of US Patent No. 5,363,524 hereinafter referred to as Lang. 
Claim 3, 6, 8 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRETCHMER in view of AMORY and further in view of US Patent No. 7,578,015 hereinafter referred to as Wilson.  
Claims 3, 6, 8 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRETCHMER in view of AMORY and further in view of US Patent Publication No. US2015/0257554A1 hereinafter referred to as Ross.  

 



(2) Response to Argument
In response to Appellant's argument that AMORY does not disclose “a pillow apparatus for spine alignment and neck support”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Appellant argues that the pillow of AMORY is intended to be used as a seating cushion.  However, there is no support for such disclosure.  It is common knowledge that a plurality of devices can be used as a pillow, such as a rolled up article of clothing, a seating cushion or a wooden block as long as it can be placed under the user’s head.  It is clear the apparatus of AMORY can be used as a pillow.  AMORY does not disclose structure or disclosure that prevents one of ordinary skill in the art from concluding that it can being used as a pillow.  Additionally, the primary reference of KRETCHMER clearly discloses the limitation. 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant argues that the prior art of AMORY does not disclose “the second recess being on the planer first surface.”  Appellant argues AMORY does not disclose a planar surface but rather a curved surface, in which Examiner agrees.  Examiner’s rejection does not disclose the first surface of AMORY being a planar surface but rather a mostly planar surface.  Additionally, the primary reference of KRETCHMER clearly discloses the limitation of a first and second planar surface. AMORY simply teaches a pillow having a second recess which extends from the first surface of the pillow to a second surface of the pillow, which is a limitation that is clearly supported by AMORY. 
Appellant argues that combining the teachings of AMORY with the prior art of KRETCHMER is improper because AMORY is a seating cushion, and that AMORY is a curved pillow while KRETCHMER is 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant argues that the prior art of Lang does not disclose a passage that communicates between apertures in the first surface and second surface.  This limitation is clearly taught by the prior art of AMORY.  Lang simply teaches that it is known in the art that first and second shoulder portions of a pillow can be of different widths for the purpose of having “different degrees of support for the head and neck.”

Appellant further argues that the rejection of claims 3 and 8 is improper because the rejection is based on KRETCHMER in view of Ross.  It is clearly disclosed in the rejections that the teaching of claims 1 and 7 in which claims 3 and 8 are dependent is rejected under KRETCHMER in view of AMORY.  The teaching of AMORY has already been included in the rejection and would not be considered somehow excluded.  Such a conclusion is improper. 
Lastly, in response to Appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellant also argues that the prior art of Ross does not meet the claimed limitation because Ross does not disclose the claimed shoulder portion.  The claimed shoulder portion is disclosed by KRETCHMER.  Ross simply discloses the teaching of including a pocket on the side of a pillow for receiving an insert. 








Respectfully submitted,
/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        
Conferees:
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.